Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a display device comprising a source, drain, and channel region disposed on an insulation layer which is disposed on a conductive layer which is disposed on a substrate; a gate electrode overlapping the channel region and a driving gate electrode; a second insulation layer disposed on a second conductive layer comprising the gate electrode; a capacitor electrode and scan line disposed on the second insulation layer; third insulation layer disposed the third conductive layer comprising the capacitor electrode and scan line; first electrode disposed on the third insulation layer; first electrode connected to capacitor electrode, capacitor overlaps the driving gate electrode; the capacitor electrode and the driving gate electrode form a capacitor.
However, none of the cited art, or any other, discloses or inherently implies the above display device further comprising the active pattern comprising the source, channel, and drain region, to be disposed in a layer located between the substrate and the first gate electrode and located between the substrate and the driving gate electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622